
	
		II
		111th CONGRESS
		2d Session
		S. 3198
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2010
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide that Members of Congress shall not receive a
		  cost of living adjustment in pay during fiscal year 2011.
	
	
		1.No
			 cost of living adjustment in pay of Members of Congress
			(a)FindingsCongress
			 finds that—
				(1)the national
			 unemployment rate for March 2010 was 9.7 percent;
				(2)the budget
			 deficit for fiscal year 2009 was $1,400,000,000,000 and the Congressional
			 Budget Office estimates the budget deficit for fiscal year 2010 to be
			 $1,349,000,000,000; and
				(3)the National
			 Bureau of Economic Research has declared the United States economy to be in a
			 recession since December 2007.
				(b)No cost of
			 living adjustmentNotwithstanding any other provision of law, no
			 adjustment shall be made under section 601(a) of the Legislative Reorganization
			 Act of 1946 (2 U.S.C. 31) (relating to cost of living adjustments for Members
			 of Congress) during fiscal year 2011.
			
